Information Disclosure Statement
	The IDS submitted on 10/27/21, along with a statement under 1.97(e) (11/10/21), and a fee under 1.17(p) has been considered for the references cited. For foreign documents, only portions in English and drawings are considered, unless a translation is provided. References that are cited within and/or by the authors of IDS cited references are not considered, unless separately cited in an IDS. 
			
	This notice is to correct the Notice of Allowance of 9/16/21 for the IDS submitted by Applicant on 10/27/21 (with a statement on 11/10/21). All other aspects of the Notice of Allowance of 9/16/21 (including the Examiner’s Amendments to the claims and the specification, and the Reasons for Allowance), remain as presented therein and are not reproduced herein. Claims 1-5, 9-12, 54 and 61-70 are allowable as amended by the NOA of 9/16/21, for the reasons presented therein.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792